Citation Nr: 1410751	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-33 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an innocently acquired psychiatric disorder, to include PTSD.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to August 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the RO in San Diego, California.  

The RO in Cleveland, Ohio currently has original jurisdiction over the Veteran's claim.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of a December 2013 appeals brief.

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a veteran's claim for PTSD was not limited only to the his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed."  23 Vet. App. at 5 (2009).

In this case, the evidence reveals that the Veteran has been diagnosed as having several psychiatric disorders throughout the course of the appeal.  Since the Veteran is not expected to know his exact diagnosis in the context of raising a claim of service connection, the Board has expanded the claim, as noted.

The reopened claim of service connection for an innocently acquired psychiatric disorder, to include PTSD, and the claims of service connection for erectile dysfunction and COPD are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied service connection for PTSD on the basis that new and material evidence had not been submitted to reopen the previously denied claim; the Veteran was notified of this action, but did not appeal this decision; new and material evidence was not received within one year of notification.

2.  The evidence received since the March 2005 rating decisions is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this decision, the Board reopens the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD.  In light of the favorable disposition, the Board finds that further discussion as to VCAA is not required at this time.


II.  New and Material Evidence

The Veteran seeks service connection for an innocently acquired psychiatric disability, to include PTSD.  His current diagnoses are PTSD and depression.

Service connection for PTSD was initially denied in an October 1986 rating decision on the basis that there was no confirmed diagnosis of PTSD.  The issue was revisited in a December 1993 rating decision when the denial was confirmed and continued.   

The matter was previously considered and denied by the RO in a March 2005 rating decision on the basis that new and material evidence had not been presented.  The Veteran was notified of the decision, but did not initiate a timely appeal.  38 C.F.R. § 20.1104.

As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105; see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).  

While the RO declined to reopen the previously denied claim, the Board itself must independently address the question of whether new and material evidence has been received because it goes to the jurisdiction of the Board to reach the underlying claims and adjudicate them on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. Barnett, 83 F.3d at 1383.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.

Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the denial of the Veteran's claim in March 2005, a January 2010 VA outpatient treatment record contains a diagnosis of PTSD secondary to military sexual trauma.  

In addition, the record now contains numerous lay statements from the Veteran's family and friends noting his post-service behavior changes.  

The record also contains a June 2010 Formal Finding of lack of information to corroborate a stressor associated with the claim of service connection for PTSD.

The evidence submitted subsequent to the March 20005 rating decisions is new, in that it was not previously of record.  The newly received evidence is also material because the claim had been previously denied on the basis that there was no confirmed diagnosis of PTSD.

As noted, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly added evidence speaks directly to an element which was not of record, mainly the diagnosis of PTSD.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

Presumed credible, the additional evidence received since the March 2005 rating decisions relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD, is reopened.


ORDER

As new and material evidence has been received to reopen the previously denied claim of service connection for an innocently acquired psychiatric disorder, to include PTSD, the appeal to this extent is allowed.


REMAND

Having reopened the claim for benefits, the Board finds that further development is necessary.  Specifically, a VA examination should be obtained.

The Board notes that, under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.

There is evidence of record suggesting that the Veteran has a psychiatric disability related to service, to include a January 2010 diagnosis of PTSD secondary to military sexual trauma.

While this evidence suggests a relationship between the Veteran's service and his currently diagnosed PTSD, the diagnosis is based on a stressor event that has not been verified by independent sources.  

While the alleged in-service assault is not corroborated in the Veteran's service treatment or personnel records, 38 C.F.R. § 3.304(f)(5) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.

The Board concludes that a VA examination and medical opinion are necessary to determine whether the Veteran has a current psychiatric disorder, to include PTSD,  and if so, whether such disorders are related to his active service.

The Veteran also seeks service connection for erectile dysfunction as secondary to PTSD.  Accordingly, his claim of secondary service connection must be deferred pending completion of further action as to the claim if service connection for an acquired psychiatric disorder, to include PTSD.  

With regard to the claim for COPD, a VA medical center profile indicated the Veteran was issued a nebulizer in November 2007.  It does not appear that records associated with this treatment have been associated with the claims folder.  

On remand, the RO should ensure that all available VA and non-VA treatment records are obtained for the issues on appeal.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of the claimed COPD.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) (describing low standard for provision of a VA examination).  

As private treatment records show treatment for COPD, a VA medical opinion should be obtained as to the etiology of the Veteran's COPD.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to have him provide the names and addresses of any and all health care providers who have provided treatment for any claimed psychiatric disability, erectile dysfunction and COPD since service.  After acquiring this information and obtaining any necessary authorization, the RO should obtain copies of all outstanding records and associate them with the claims file.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder, to include PTSD.  Any indicated studies, tests, or evaluations deemed necessary by the examiner should be performed.

The claims folder must be available to the examiner for review in connection with his evaluation.  The examiner should indicate that the claims folder was reviewed.

After reviewing the entire record, and examining the Veteran, the examiner should identify all current psychiatric disorders, to include whether the Veteran has a diagnosis of depression or PTSD. 

Then, the VA examiner is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently suffers from an innocently acquired psychiatric disability, to include PTSD or depression that had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service.

In the event that PTSD is diagnosed, the examiner is asked to provide an opinion as to whether the evidence of record indicates that the claimed personal assault or other stressor occurred during service.

The examiner is asked specifically to review the evidence that he was hospitalized for psychiatric evaluation during service and used or abused alcohol or drugs during service, as well as the post-service records, particularly those that contain a diagnosis of PTSD due to military sexual trauma.

A complete rationale must be provided for all opinions rendered.

3.  In the event that service connection for PTSD is granted, the RO should complete any necessary development concerning the claim of secondary service connection for erectile dysfunction as due to PTSD.

4.  The RO then should have the Veteran scheduled for a VA examination to ascertain the current nature and likely etiology of the claimed respiratory disorder to include COPD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is also requested to review all pertinent records associated with the claims file and to provide a medical opinion, with supporting rationale, as to the following:

Is it at least as likely as not, that any current respiratory disability, to include COPD, had its clinical onset during service or otherwise is due to an event or incident of his period of active service.

The examiner should discuss the Veteran's service history as well as his post-service evidence, to include the November 2007 Lorain County Community Hospital record addressing a COPD exacerbation.

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


